NUECES COUNTY COURTHOUSE
CHIEF JUSTICE
                                                                         901 LEOPARD, 10TH FLOOR
  ROGELIO VALDEZ
                                                                         CORPUS CHRISTI, TEXAS 78401
                                                                         361-888-0416 (TEL)
JUSTICES
                                                                         361-888-0794 (FAX)
  NELDA V. RODRIGUEZ
  DORI CONTRERAS GARZA
                                                                         HIDALGO COUNTY
  GINA M. BENAVIDES
                                                                         ADMINISTRATION BLDG.
  GREGORY T. PERKES
  NORA L. LONGORIA                 Court of Appeals                      100 E. CANO, 5TH FLOOR
                                                                         EDINBURG, TEXAS 78539
                                                                         956-318-2405 (TEL)
CLERK
  CECILE FOY GSANGER            Thirteenth District of Texas             956-318-2403 (FAX)

                                                                         www.txcourts.gov/13thcoa

                                          June 5, 2015

      Hon. Mark A. Alexander                      Hon. Luis A. Gonzalez
      Attorney at Law                             Hidalgo County Courthouse
      4009 S. Sugar Rd.                           Assistant District Attorney
      Edinburg, TX 78539                          100 N. Closner
      * DELIVERED VIA E-MAIL *                    Edinburg, TX 78539
                                                  * DELIVERED VIA E-MAIL *
      Hon. Ricardo P. Rodriguez
      Hidalgo County District Attorney            Hon. Pamela S. Alexander
      100 N. Closner                              Attorney at Law
      Edinburg, TX 78539                          4009 S. Sugar Road
      * DELIVERED VIA E-MAIL *                    Edinburg, TX 78539
                                                  * DELIVERED VIA E-MAIL *

      Re:       Cause No. 13-14-00452-CR
      Tr.Ct.No. CR-0932-02-H
      Style:    Jose Isaac Reyes v. The State of Texas


          State’s motion for extension of time to file brief in the above cause was this day
      GRANTED by this Court. The time has been extended to Monday, June 22, 2015.

                                             Very truly yours,



                                             Cecile Foy Gsanger, Clerk

      DER:ch